Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 10-8-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-8-21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the retainer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shastry et al. (WO 2016/054058), hereinafter (“Shastry”).
Re claims 1, 3, 6, and 11, Shastry (Fig 5) discloses an apparatus for generating energy comprising: a first coil (404) and a second coil (406); a magnet assembly (408), when positioned in a first position is circumscribed by the first coil and, when positioned in a second position, is circumscribed by a second coil; and upon an acceleration event (under the broadest reasonable interpretation standard, any event that causes movement from location to another can reasonably be considered an acceleration event), allowing the magnet assembly to move to the second position, where the movement of the magnet assembly from the first position to the second position induces 
Re claim 10, Flux ring (Fig 5, 506). 

Claim(s) 1, 3, 4, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konotchick (US 5,818,132).
Re claims 1, 6, and 11, Konotchick (Fig 2) discloses an apparatus for generating energy comprising: a first coil (5) and a second coil (6); a magnet assembly (2), when positioned in a first position (Fig 4C) is circumscribed by the first coil and, when positioned in a second position (Fig 4G), is circumscribed by a second coil; and upon an acceleration event (under the broadest reasonable interpretation standard, any event that causes movement from location to another can reasonably be considered an acceleration event), allowing the magnet assembly to move to the second position, where the movement of the magnet assembly from the first position to the second position induces a current in the first and second coils.
Re claim 4, Flux discs (2B and 2C).

Claim(s) 1, 2, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3163956 U, hereinafter (“JP”).
Re claims 1, 6, and 11, JP (Fig 1) discloses an apparatus for generating energy comprising: a first coil (4b) and a second coil (4c); a magnet assembly (3a), when positioned in a first position (Fig 1) is circumscribed by the first coil (4b) and, when positioned in a second position, is circumscribed by a second coil (4c); and upon an 
Re claim 2, Retainer (5a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konotchick (US 5,818,132).
Re claims 5 and 7, Konotchick discloses the claimed invention except for diameter of the apparatus and the gauge of the wire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter of the wire and the gauge of the wire, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641